 166DECISIONSOF NATIONALLABOR-RELATIONS BOARDInternational Harvester Company,Solar DivisionandInternational Association ofMachinists and Aero-spaceWorkers,SilvergateDistrict Lodge 50 andAeronauticalMechanics Lodge685. Case 21-CA-13931September 28, 1976DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND WALTHEROn June 17, 1976, Administrative Law- Judge Jer-rold H., Shapiro issued the attached Decision in thisproceeding. Thereafter, the Charging Party- filed ex-ceptions and a supporting brief, and the Respondentfiled a brief in support of the Administrative- LawJudge's Decision.Pursuant to the provisions of Section, 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board-,has delegated its au-thority in this proceeding to a-three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the, rulings, findings, -andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held April 13 through April 15, 1976, isbased upon an unfair labor practice charge filed by Inter-national Association of Machinists and Aerospace Work-ers,SilvergateDistrict Lodge 50 and Aeronautical Me-chamcs Lodge 685, herein called the Union, on August 25,1975, and a complaint issued October 23, 1975, as amend-ed January 21, 1976, on behalf of the General Counsel oftheNational Labor Relations Board, herein called theBoard, by the Regional Director for Region 21, allegingthat InternationalHarvester Company, Solar Division,herein called Respondent, has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe National Labor Relations Act, herein called the Act.Respondent filed an answer denying the commission of thealleged unfair labor practices.Upon the entire record,'-from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACTI.JURISDICTIONInHarvester Company, Solar Division manu-factures gas turbine engines in San Diego, California. Re-spondent annually sells- and- ships goods valued in excess of$50,000 directly to customers located outside the State ofCalifornia. Respondent admits, and I find, it is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the -Act.-II.THE-LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, Silvergate' District Lodge_ 5.0and AeronauticalMechanics Lodge 685, is admittedly a labor, organizationwithin the meaning of Section 2(5) of the Act.III.THE QUESTIONS PRESENTEDThe essential questions presented for decision are wheth-er Respondent discharged employees James Beltz, SteveAtanasoff, and Willie Clark' for strike' misconduct -suffi-ciently serious ^as to deprive them of the Act's protection.IV. THE ALLEGED UNFAIR-LABOR PRACTICESA. Background and the Applicable Legal PrinciplesRespondent at its three principal facilities in San Diego,California, employs approximately 3,600 persons of whomapproximately 1,600 are represented by the Union. On July14, 1975,3 the Union struck Respondent's San Diego facili-ties in what was admittedly a lawful-economic strike overnegotiations for a new collective-bargaining agreement.The strike lasted until November 15 when a new contractwas signed and the strikers returned to work. On August 20Respondent had notified the three named discriminateesthey were discharged for engaging in strike-related miscon-duct.The law is settled that the Act is violated if ah employeeiGeneral Counsel's motion to correct transcript is granted.2 Counsel for the General Counsel at the start of the hearing stated, insubstance, that the participation of the three discriminatees in the Union'sstrike constituted the union and concerted activities alleged in the com-plaintThe Charging Party's attorney agreed thatthe discnminatees "werefired for alleged picket line misconduct which constituted their union activi-ties" but added that the Union "feels that the background of their prioractivitiesmay be significant to determine if this was really the true motiva-tion for the discharge" In view of this contention, I have carefully consid-ered the entire record, including the Charging Party's offers of proof, andfind that the evidence does not preponderate in favor of a finding that whenRespondent notified the disciminatees they were discharged for engaging incertain strike related misconduct this was a pretext used by Respondent tocloak a desire to discharge them for engaging in union activities other thanthe strike-related misconduct.3All dates herein, unless otherwise specified, refer to 1975.226 NLRB No. 32 INTERNATIONALHARVESTERCOMPANY167misconduct arising out of the strike, despite the employer'shonest belief, when it is shown that the misconduct neveroccurred. However, if the- employer establishes that it heldan honest belief that the, misconduct occurred, the GeneralCounsel must go forward with evidence to prove that theemployee did not, in fact, engage in such misconduct. SeeRubin Bros. Footwear Inc.,99 NLRB 610, 611 (1952), citedwith approvalin_N.L.R.B. v. Burnup & Sims, Inc.,379 U.S.21, 22-23 (1964). The General Counsel and the ChargingParty in their posthearing briefs do not urge that Respon-dent lacked an honest belief that the discriminatees hadengaged in strike misconduct. Nevertheless I have carefully,considered this matter and conclude that the record estab-lishes suchan honest belief. Respondent, hard on the heelsof the named discriminatees alleged strike-related miscon-duct, notified them that they were discharged for engagingin such misconduct. And, before it discharged them, Re-spondent had conducted a thorough investigation-Respon-dent's representatives interviewed and took written decla-rations from witnesses and took photographs of the eventswhich they showed to witnesses, All of the evidence -wascarefully evaluated before Respondent reached its decisionto discharge the alleged discriminatees:aSince there is sufficient evidence in the record to estab-lishRespondent's honest-belief that each of the named dis-criminatees engaged in misconduct, it was the GeneralCounsel's burden to prove they were not guilty. The Gen-eralCounsel presented several witnesses to demonstratetheir innocence and the Respondent countered by callingadditionalwitnessesto demonstrate their guilt. I shall firstset out my ultimate findings on the question of what typeof conduct the alleged discriminatees engaged in and, then,determine whether their conduct was of a kind sufficientlyseriousto remove the protection of the Act.B. The Material Facts1.Steve AtanasoffOn Friday, August 15, Respondent for the firsttime em-ployed strike replacements at its Glen Canyon facility. Thereplacements were bused to the plant. At approximately 7a.m., when the first two buses approached the main gate,the lead bus was stopped momentarily by pickets and ob-jects were thrown at the bus. Leroy Judkins, employed bythe Company's industrial relations department,was sta-tioned at the gate to observe the picket line. Judkins credi-bly testified that he observed Atanasoff, whom he knew byname, among the strikers at the main gate.5 Judkins took aA review of the evidence considered by Respondent reveals that whenthe decision was reached to discharge the named discriminatees Respondenthad reason to believe that each one had engaged in substantially all of thestrike-relatedmisconduct for whichtheywere discharged I recognize thatRespondent erroneously attributed certain misconduct to discriminateeBeltz.This does not, however, detract from Respondent's good-faith beliefthat Beltz committed the other misconduct described in the discharge letter5 Judkms' testimony that he personally observed Atanasoff is corroborat-ed by the photographs of the scene,infra,and by the testimony of RonMartin who knew Atanasoff by "face" and observed him at the main gateduring the time material hereindozen photographs of the scene. Several of the pho-tographs show that Atanasoff was present.6Based on the foregoing I find that Atanasoff was presenton August 15 at the main gate of the Company's GlenCanyon plant at about 7 a.m. when thebuses entered. In soconcluding I have carefully considered the testimony ofAtanasoff and his wife to the effect that he was home inbed on August 15 at 7 a.m., not at the main gate of theGlen Canyon plant. However, the evidence presented byRespondent on this issue, considered in its entirety, im-presses me as more reliable than the Atanasoffs' denials.Atanasoff did not impress me as a particularly convincingwitness.? In addition, his testimony about significant mat-ters such as his whereabouts on the morning of August 15,and the dates he performed picket line duty was im-peached. The alibi Atanasoff submitted to the Board in hisprehearing affidavit of August 29 differs from his testimo-ny. Likewise, his testimony concerning the days he was onpicket duty is not consistent with what he stated- in hisaffidavit and both his affidavit and testimonyare not con-sistentwith the Union's picket log signed by Atanasoffwhenever he picketed.When the first bus transporting employees into the GlenCanyon facility was stopped by pickets on August 15, it isundisputed that at least one hard object and one egg werethrown at the bus and at least one window was shattered.Respondent conducted an investigation to determine theidentity of the person or persons who threw the objects.Several of the employees who were riding on this bus werequestioned and two-George Brakeall- and Eric Magnu-son-informed Respondent's representatives they observeda person throw a hard object at the bus which shattered awindow.- Brakeall and Magnuson were shown the,pho-tographs taken by Judkins and asked if the person theyobserved was in the pictures. They both identified Atana-soff's picture. Brakeall and Magnuson testified at the hear-mg and once again identified Atanasoff as the person whothrew the hard object which shattered a window of the bus.Additionally,Magnuson, as he had previously told Re-spondent, testified that he observed Atanasoff also throwan egg at the bus.8Based on the foregoing, I find that on August 15 Atana-6 The conclusion that the person in the picture identified as Atanasoff isin reality Atanasoff is based upon (1) Judkins' testimony that he personallyobserved Atanasoff, (2) Atanasoffs admission that the person pictured"looks like me", (3) my personal observation which convinces me that Ata-nasoff and the person pictured are one and the same,(4) the failure of theGeneral Counsel to call a single person who was picketing on August 15,during the time material, to testify that the personshown in thephotographswas not Atanasoff7He was especially unconvincing when he testified that the picture of theperson who looked like him was in reality another person Atanasoff testi-fied he had observed this person"working on the line in packaging" butlater testifiedthat he had never observed him doing any work but justwalking around the plant8Magnuson, no longer employed by Respondent, is a twice convictedfelon who lied about his criminal record on his employment application Ihave,nevertheless, credited his testimony. He impressed me in manner anddemeanor as a reliable witnessMoreover,his testimony in its most signifi-cant respects was corroborated by Brakeall's and there is nothing in therecord which indicates that he had any ulterior motive for identifying Ata-nasoff The fact that he mistakenly thought Atanasoffwas wearing "greencoveralls" does not detract from his identification inasmuch as he crediblytestified that in the few seconds involved in the throwing incident his eyeswere primarily focused on Atanasoff's face rather than his clothing 168DECISIONSOF NATIONALLABOR RELATIONS BOARDsoff threw a hard object and an egg at a bus as it transport-ed employees into the Company's Glen Canyon plant andthat the hard object shattered a window.2.Willie ClarkOn August 19 at the end of the first shift, about 3:30p.m., as strike replacement Bates left the Glen Canyonplant his auto was struck by a stone thrown by strikerSporl. Bates got into an argument over this with Sporl. Oneof the Company's industrial relations personnel,Martin,stationed as a picket line observer, witnessed the stonethrowing incident: He went to where Bates and Sporl werearguing and told Bates to report the incident the next daywhen he came to work and,,if he desired to file a complaintagainst Sporl with the-police department, a police officerwas directing traffic around the corner on Morena Boule-vard across from the plant's main gate. Bates drove aroundthe corner to the main gate and parked across from thegate in front of the patrol car of Police Officer' Testa whowas directing traffic. Sporl followed on foot .9When Sporl, who had followed Bates, arrived at the areaof the main gate-he pointed out Bates to striker King. Kingwent over and told Bates to "move on." Bates refused,instead, he walked toward the back of his auto in the direc-tion of Police Officer Testa and indicated he wanted tospeak to Testa. Testa told him to wait until he was donedirecting traffic. Bates returned to his auto and leanedagainst the trunk compartment to wait for Testa. King,who had remained, criticized Bates for being a strikebreak-er and they argued about this. King and Bates were joinedimmediately by strikers Clark and Deacon. The three strik-ers virtually surrounded Bates who had his back to thetrunk compartment of his auto.10The tempo of the argument between King and Batesincreased. King lost his temper and pushed Bates back intothe rear of the auto whereupon, Police Officer Testa, hear-ing the commotion, came over and calmed things down.However, as soon as he left, King again pushed Bates.Bates was not able to retain his balance and was pushedback and forth like a volleyball by King and Clark. Bateseventually fell to the ground at which time he opened thetrunk compartment and lunged at King with a hammer hehad gotten out of the trunk but was hit over the head witha baseball bat by Sporl and collapsed. tt9 The facts set out in this paragraph are based upon a synthesis of thecredible testimony of RayBates,Ron Martin, and Ray Matthews.10 The facts set out in this paragraph are based upon a synthesis of thecredible testimony of Ray Matthews, Ray Bates, and Robbie Elkins.11The facts set out in this paragraph are based upon a synthesis of thecredible testimony of Ray Bates, Keith Hawk, Ray Matthews, and WilliamBurns.In crediting Matthews I considered that his August 20 written decla-ration submitted to the superior court falls to mention that Clark pushedBates, ratheritonly declares that Matthews observed King push BatesNevertheless,Matthews impressed me as an honest witness and since histestimony was essentially corroborated by Bates and Hawk, I have creditedhim RegardingBurns, I have only relied on that part of his testimony whichis corroborated by other witnesses, that Bates grabbed a hammer from thetrunk of his auto. Finally in evaluating the evidence I rejected the testimonyof striker Trujillo that Bates triggered the above-described melee by strikingKing. Trujillo,in general,did not impress me as a reliable witness and thistestimony was not corroborated by one other witness. I do find, however,Police Officer Testa returned to the- scene,and grabbedSporl and dragged him toward the -front of Bates' auto. Anumber of the strikers in the vicinity converged upon Testaand Sporl and some of them attempted to free Sporl fromTesta's arms. -Trujillo grabbed- Testa and Clark grabbedSporl. The result was that Testa lost his balance and intrying to regain it released Sporl. Testa then used his porta-ble radio transmitter to call for help.12- Based on the foregoing, I find that on August 19r whilewaiting at the Glen Canyon facility's-maingate to file acomplaint with ,a police officer about striker Sporl's mis-conduct, Bates was pushed by striker Clark, that Bates wasthereafter assaulted by Sporl,13 and that Clark interferedwith the police officer's effort to take Sporl into custody-Clark helped Sporl get free from the officer's arms.3.-James BeltzOn August 19 about 3:30 p.m. Judkins, Martin,' Hawk,and Matthews, employed-by-Respondent's industrial rela-tions department, witnessed the commotion describedsu-pra,which took place across from the main gate at theGlen-Canyon plant on Morena Boulevard and, when theyobserved Police Officer Testa lose his footing, startedacross the street to assist Testa. The Union's picket captainat the main gate, James ' Beltz, intercepted them. Beltzblocked their way. He placed his hand on Martin's chestand told them to remain on their side of the "white line." 14Martin stated they intended to `cross the street to assist thepolice officer: Beltz continued to block their way. Thethree-Martin, Hawk, and Matthews- 15 went aroundBeltz who, in the process of trying to stop them, struckMartin in the face with his fist which bruised Martin'smouth severely.16that after the pushing of Bates commenced that Bates, as Elkins testified,quite naturally hit King in self-defense12The description of the events in this paragraph is based on a synthesisof the credible testimony of Leroy Judkins, Keith Hawk, Ray Matthews,and Robbie Elkins plus photographs of the incident I have not relied onWilliam Bums' testimony because I am convinced his recollection of Clark'sparticipation in the above episode is faulty. His testimony that he observedClark grab and scuffle with Police Officer Testa is uncorroborated andcontradicted by witnesses who identified striker Trujillo as the one whograbbed and then scuffled with Testa. In relying on Elkins' and Judkins'testimony I recognize they testified they did not observe Clark physicallytouch Sporl but I am convinced that Judkins did not observe this because hewas busy at the time taking photographs of the incident and that Elkins'recollection is not reliable on this point inasmuch as the credible testimonyof Hawk and the photographs of the incident establish that Clark was muchmore than a passive bystander in the strikers' efforts to free Sporl.13 Sporl assaulted Bates only after Bates lunged at striker King with ahammer, however, King, aided by Clark, provoked Bates' conducti'0.The "white line" is a line between Morena Boulevard and theCompany's parking lot. Beltz took the position that all of the territory be-hind the line in the direction of the parking lot was company territory andthe territory on the other side, toward the street, was the pickets' territoryfrom which management was barred The record does not establish that thiswas the purpose of this line or that the parties had an agreement whichreasonably led Beltz to believe that this line separated the Company's terri-tor1y from the strikers'5 Judkins was slightly to the rear16 Inmaking the findings set forth in this paragraph I have carefullyconsidered and rejected the testimony of General Counsel's witnesses JamesBeltz, Lee Thomas, and Gerald Dice. The findings are based upon a synthe-sis of the testimony of Respondent's witnesses William Burns, Ray Mat-thews, Ron Martin, Keith Hawk, and Dennis Ashley, who impressed me asthe more reliable witnesses In crediting Bums' account I recognize that his INTERNATIONAL HARVESTER COMPANYShortly after Beltz assaultedMartin additional policeunitsarrived at thesceneand Martin told a police sergeantthat he wanted to press charges against Beltz, explaining,"he hitme." Beltz,who observed this exchange, walkedtoward Martin with a clinched fist at his side and, using hischest and stomach, pushed Martin back a distance ofabout 8 to 10 feet all the while daring Martin to hit him.17Martin in order to restrain Beltz placed both of his handson Beltz' chest and in the ensuing scuffle ended up with apart of the picketsign Beltzhad been holding which Mar-tin broke and threw to the ground.18Based on the foregoing, I find that on August 19 Beltzphysically attempted to prevent three of the Company'sindustrial relations personnel from coming to the assis-tance of a police officer and in the process struck one ofthem,Martin, in the face with his fist severely bruisingMartin'smouth, and shortly thereafter bumped Martinwith his body and attempted to provoke a fight with Mar-tin.C. ConclusionsRespondent, as foundsupra,discharged Beltz, Clark,and Atanasoff because it honestly believed they had en-gaged in strike-related misconduct. Likewise, the record, asfoundsupra,establishes that they had in fact engaged insuch misconduct. However, my finding that Respondent'sdischarge action was prompted by the strikers excessesdoes not necessarily operate to relieve Respondent of un-fair labor practice liability. The applicable legal principlewhich governs this aspect of the case was recently succinct-ly stated by the Board inW. C. McQuaide Inc.,220 NLRB593, 594 (1975):Sections 7 and 13 of the Act grant employees the rightto strike, picket, and engage in other concerted activi-ty for their mutual aid or protection. It is well estab-lished, however, that not all conduct which occurs inthe course of a labor dispute is within the purview ofSections 7 and 13. A striking employee who engages inserious acts of misconduct may lose the protection ofthe Act and subject himself to discharge. But, as haslong been recognized by Board and court decisions,August 21 superior court declaration makes no mention of Beltz strikingMartin andthatBurns' time sequence of the incident is incorrect Nonethe-less, I have credited his testimony since he impressed me as a sincere witnesson this point and his testimony on the significant question of whether Beltzassaulted Martin wascorroboratedby Martin,Hawk,Matthews,and Ash-ley. I have not,however, credited the testimonyof LeroyJudkms that whenBeltz initially blocked Martin,and the others, he struckMartin with a picketsign. This testimony was uncorroborated.I am convinced that Judkms' rec-ollection on this point is not reliable inasmuch as the record indicates thathe was concentrating a substantial amount of his attention on the eventsacross the street.This is apparently why Judkmsfailed to observe BeltzstrikeMartin with his fist.17Robbie Elkins,a witnesscalled by theGeneral Counsel,testified Beltztaunted Martin,"so I hit'you ... well come on hit me "is In making the findings set out in this paragraph I have carefully consid-ered and rejected the testimony of General Counsel's witnesses James Beltz,Gerald Dice,Ronald Trujillo,' and Lee Thomas. The findings are basedupon a synthesis of the credible testimony of Respondent's witnesses LeroyJudkins, Ron Martin,Ray Matthews,Dennis Ashley,Keith Hawk, andGeneral Counsel'switness Robbie Elkins,who impressed use as the morereliable witnesses.169undue strictures on the exercise of Sections 7 and 13rights could be imposed if every act of improprietycommitted by a striking employee is deemed sufficientto place that employee outside the protection of theAct. In a situation such as that here involved, theBoard has therefore evaluated the character of the im-proper acts committed by striking employees and hasdrawn certain distinctions. Thus, the Board has differ-entiated between those cases in which employees havearguably exceeded the bounds of lawful conduct dur-ing a strike in a "moment of animal exuberance" [casecited] from those cases in which the misconduct is soflagrant or egregious so as to require subordination ofthe employee's protected rights in order to vindicatethe broader interests of society as a whole.With this principle in mind, I have evaluated the conductengaged in by the three persons involved and agree withRespondent that it was sufficiently grave to warrant theirdischarge.Atanasoff threw a hard object at a busas ittransportedemployees into the Company's plant. The hard object wasthrown with sufficient force to shatter a window. There isno evidence that Atanasoff threw the object impulsively,rather I can only infer that the object was aimed at thewindow of the bus and was reasonably intended to causepersonal injury as well as property damage and to intimi-date the strike replacements riding in the bus from continu-ing to work for Respondent.Clark and striker King physically pushed striker replace-ment Bates back and forth between them like a volley-ball ,19 and shortly thereafter Clark helped striker Sporl getfree from the arms of a police officer who was attemptingto take him into custody for assaulting Bates 20Beltzphysically attempted to prevent three representa-tives of management from coming to the aid of Police Offi-cer Testa and in the process deliberately hit one of them,Martin, in the face with his fist which severely bruisedMartin'smouth and, shortly thereafter, bumped Martinwith his body and attempted to provoke a fight with Mar-tin.Based on the foregoing I find that the conduct of ' Beltz,Atanasoff, and Clark went beyond the normal give andtake of a labor dispute and extended into the area of un-protected conduct and for this reason I find that Respon-dent was justified in discharging them.Upon the foregoing findings, of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER21The complaint is dismissed in its entirety.19Clark's conduct was deliberate-it was unprovoked20 Although Clark may have been concerned that Sporl was being chokedby the police officer, this did not give him a license to interfere with thepolice officer2' In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes